449 F.2d 1294
UNITED STATES of America, Plaintiff and Appellee,v.Charles Edward BARNES, Appellant.
No. 26768.
United States Court of Appeals,Ninth Circuit.
Oct. 7, 1971.

T. Roger Duncan, Los Angeles, Cal., for appellant.
Roger L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Kenneth P. Snoke, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS and CHOY, Circuit Judges, and BATTIN,* District Judge.
PER CURIAM:


1
The judgment of conviction for illegal possession of a firearm that was required by federal law to be registered by Barnes is affirmed.


2
The search point is not valid.  The case of Stoner v. California, 376 U.S. 483, 84 S. Ct. 889, 11 L. Ed. 2d 856, would be applicable if Barnes had been occupying premises where he had a right to be.  The trial court found he had no such right and that he who consented to the search had a right to consent.


3
The trial court found that the incriminating statements made by Barnes were spontaneous outbursts and therefore Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, was not applicable.  Our case of Klamert v. Cupp, 9th Cir., 437 F.2d 1153, fits.


4
On the record here, we cannot overrule the trial court.



*
 The Honorable James F. Battin, United States District Judge, District of Montana, sitting by designation